In a proceeding pursuant to Family Court Act article 6, the father appeals from so much of an amended order of the Family Court, Westchester County (Bellantoni, J.), entered July 13, 1995, as, after a hearing and on consent, awarded custody of the child to the petitioner, the child’s paternal grandmother, and directed that visitation by the father be supervised.
Ordered that the appeal is dismissed, with costs to the petitioner.
The order appealed from expressly recites that its terms *536were agreed upon by the parties, after a conference and examination and inquiry into the facts and circumstances of the case. Since it is well established that an order entered on consent is not appealable (see, Matter of Commissioner of Social Servs. of City of N. Y. [Tabitha McC.], 202 AD2d 502; Matter of Cherilyn P., 192 AD2d 1084; Matter of Unborn Baby B., 158 AD2d 455, 456; Goodman v Goodman, 150 AD2d 636), and since the appellant here is not aggrieved within the meaning of CPLR 5511 by an order to which he has consented, the appeal is dismissed (see, Matter of Commissioner of Social Servs. of City of N. Y. [Tabitha McC.], supra; Matter of Cherilyn P., supra; Goodman v Goodman, supra). Copertino, J. P., Thompson, Friedmann and Florio, JJ., concur.